Appeal from an order of the Supreme Court, made at a Trial Term for Ulster County, which granted a motion made by the defendants-respondents for a physical examination of the infant plaintiff. Appellants urge that defendants-respondents failed to present satisfactory evidence to' justify a second physical examination under section 306 of the Civil Practice Act. The infant plaintiff had voluntarily submitted to one examination. We think the moving papers set forth sufficient reasons for a second examination, and moreover the statute expresses no limitation on the number of examinations permitted. The right to permit a second examination has been recognized (Orlando v. Syracuse B. T. By. Go., 109 App. Div. 356; Leas v. New York é Albany Lighterage Co., 119 Mise. 323). Order unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Halpern and Zeller, JJ.